Exhibit 10.11

Amendment No. 2 to Amended and Restated Rights Agreement

This Amendment No. 2 to Amended and Restated Rights Agreement (this "Amendment
No. 2"), dated as of April 24, 2007, between Carrington Laboratories, Inc., a
Texas corporation (the "Company") and American Stock Transfer & Trust Company,
as rights agent (the "Rights Agent") .

W i t n e s s e t h :

Whereas, the Company and the Rights Agent entered into an Amended and Restated
Rights Agreement, dated as of October 15, 2001 (as amended, the "Rights
Agreement");

Whereas, pursuant to Section 27 of the Rights Agreement, the Company desires to
amend the Rights Agreement as set forth below;

Now, Therefore, the Rights Agreement is hereby amended as follows:

Section 1. Defined Terms. Unless otherwise specifically defined herein, each
term used herein which is defined in the Rights Agreement has the meaning
assigned to such term in the Rights Agreement.

Section 2. Certain Definitions. The definition of "Acquiring Person" is hereby
amended in its entirety to read as follows:

""Acquiring Person" shall mean any Person who or which, together with all
Affiliates and Associates of such Person, shall be the Beneficial Owner of 15%
(or, (i) with respect to Rockmore Investment Master Fund Ltd., together with all
its Affiliates and Associates, 29%, or, (ii) with respect to Castlerigg Master
Investments Ltd., together with all its Affiliates and Associates, 35%, or,
(iii) with respect to CAMOFI Master LDC, together with all its Affiliates and
Associates, 29%, or, (iv) with respect to Iroquois Master Fund Ltd., together
with all its Affiliates and Associates, 23%) or more of the Common Shares of the
Company then outstanding, but shall not include the Company, any subsidiary of
the Company, any employee benefit plan of the Company or any Subsidiary of the
Company, or any entity holding Common Shares of the Company or pursuant to the
terms of any such plan. Notwithstanding the foregoing, no Person shall become an
"Acquiring Person" as the result of an acquisition of the Common Shares of the
Company by the Company which, by reducing the number of shares outstanding,
increases the proportionate number of shares beneficially owned by such Person
to 15% (or, (i) with respect to Rockmore Investment Master Fund Ltd., together
with all its Affiliates and Associates, 29%, or, (ii) with respect to Castlerigg
Master Investments Ltd., together with all its Affiliates and Associates, 35%,
or, (iii) with respect to CAMOFI Master LDC, together with all its Affiliates
and Associates, 29%, or, (iv) with respect to Iroquois Master Fund Ltd.,
together with all its Affiliates and Associates, 23%) or more of the Common
Shares of the Company then Outstanding; provided, however, that if a Person
shall become the Beneficial Owner of 15% (or, (i) with respect to Rockmore
Investment Master Fund Ltd., together with all its Affiliates and Associates,
29%, or, (ii) with respect to Castlerigg Master Investments Ltd., together with
all its Affiliates and Associates, 35%, or, (iii) with respect to CAMOFI Master
LDC, together with all its Affiliates and Associates, 29%, or, (iv) with respect
to Iroquois Master Fund Ltd., together with all its Affiliates and Associates,
23%) or more of the Common Shares of the Company then outstanding by reason of
share purchases by the Company and shall, after such purchases by the Company,
become the Beneficial Owner of any additional Common Shares of the Company, then
such Person shall be deemed to be an "Acquiring Person." Notwithstanding the
foregoing, if the Board of Directors of the Company determines in good faith
that a Person who would otherwise be an "Acquiring Person," as defined pursuant
to the foregoing provisions of this definition, has become such inadvertently,
and such Person divests as promptly as practicable a sufficient number of Common
Shares of the Company so that such Person would no longer be an "Acquiring
Person," as defined pursuant to the foregoing provisions of this definition,
then such Person shall not be deemed to be an "Acquiring Person" for any
purposes of this Agreement."

Section 3. Effectiveness. This Amendment No. 2 shall be deemed effective as of
the date hereof, as if executed by both parties hereto on such date. Except as
amended hereby, the Rights Agreement shall remain in full force and effect and
shall be otherwise unaffected hereby.

Section 4. Miscellaneous. This Amendment No. 2 shall be deemed to be a contract
made under the laws of the State of Texas and for purposes shall be governed by
and construed in accordance with the laws of such state applicable to contracts
to be made and performed entirely in such state. This Amendment No. 2 may be
executed in any number of counterparts, each of which shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument. If any term, provision, covenant, or
restriction of this Amendment No. 2 is held by a court of competent jurisdiction
or other authority to be invalid, illegal, or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Amendment No. 2 shall
remain in full force an effect and shall in no way be affected, impaired, or
invalidated.

[Remainder of page intentionally left blank - signature page follows]

In Witness Whereof, the parties hereto have caused this Amendment No. 2 to be
duly executed as of the date first written above.

Carrington Laboratories, Inc. American Stock Transfer & Trust Company

By: /s/ Carlton E. Turner_______

 

By: /s/ Herbert J. Lemmer________

Name: Carlton E. Turner

 

Name: Herbert J. Lemmer

Title: President and Chief Executive Officer

 

Title: Vice President

 

--------------------------------------------------------------------------------

 

CARRINGTON LABORATORIES, INC.

Officer's Certificate pursuant to section 27 of the AMENDED AND RESTATED rights
agreement

The undersigned hereby certifies that he is the duly elected and acting
Secretary of Carrington Laboratories, Inc., a Texas corporation (the "Company"),
and that, as such, he is authorized to execute and deliver this Certificate on
behalf of the Company and hereby further certifies as follows:

The undersigned has examined Amendment No. 2 to Amended and Restated Rights
Agreement ("Amendment No. 2"), dated as of April 24, 2007 by and among the
Company and American Stock Transfer & Trust Company (the "Rights Agent") and
hereby certifies to the Rights Agent that Amendment No. 2 is in compliance with
the terms of Section 27 of the Amended and Restated Rights Agreement, dated as
of October 15, 2001, as amended.

IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate
as of April 24, 2007.

 

____/s/ Robert W. Schnitzius________________

 

Name: Robert W. Schnitzius

 

Title: Secretary